                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MELVIN MOORING,

                       Plaintiff,

       v.                                                             CIVIL ACTION
                                                                       NO. 16-5336
BRODERICK BYERS,

                       Defendant.


                                         ORDER

       AND NOW, this 14th day of December, 2018, upon review of Plaintiff’s

“Motion for Default Judge (sic)” (Docket No. 14) and Defendant’s Motion to Dismiss

(Docket No. 15), as well as all pleadings, exhibits and statements filed by Plaintiff, it is

hereby ORDERED as follows:

       1. Plaintiff’s Motion for Default Judgment is DENIED;

       2. Defendant’s Motion to Dismiss is GRANTED;

       3. This case is dismissed with prejudice; and

       4. The Clerk shall close this matter.



                                                       BY THE COURT:



                                                       /s/ Jeffrey L. Schmehl
                                                       Jeffrey L. Schmehl, J.
